         Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


       -v-
                                                           CRIMINAL ACTION No. 19 Cr. 116 (KMW)
REINALDO ROMAN,
                                                                           ORDER
                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.


       The Court has received Defendant Reinaldo Roman’s Letter-Motion for Bail Pending

Sentencing (ECF No. 148), and his supplemental letter dated March 26, 2020 (the “Motion”). The

Government opposes the request. Given the existence of the COVID-19 pandemic, telephonic

hearings were held on March 26, 2020 and March 27, 2020, with Mr. Roman having waived his

appearance. For the reasons set forth below, Mr. Roman’s Motion is GRANTED.

       On February 21, 2019, Mr. Roman was charged with one count of narcotics conspiracy in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 for his role in sales of fentanyl, heroin, and

cocaine. (ECF No. 1 ¶¶ 4, 6, 7). At his initial appearance before The Honorable Ona T. Wang, Mr.

Roman was arraigned and detained on consent. (ECF No. 16). On April 5, 2019, The Honorable

Robert W. Lehrburger held a bail hearing and ordered that Mr. Roman continue to be detained

based on a finding that he posed a danger to the community. (ECF No. 37). On July 11, 2019, the

Honorable Ronnie Abrams held a bail hearing and ordered that Mr. Roman continue to be

detained based on a finding that he posed a danger to the community. (ECF No. 64; July 11, 2019

(Minute Entry)).
         Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 2 of 8



        On October 21, 2019, Mr. Roman pleaded guilty to conspiring to distribute heroin and

fentanyl, and was ordered to remain detained. (ECF Nos. 82; 90; 91; Oct. 21, 2019 (Minute

Entry)). Mr. Roman’s sentencing was originally scheduled to occur before The Honorable Kimba

M. Wood on January 23, 2020 (ECF No. 89), but was thrice adjourned at Mr. Roman’s request

and rescheduled for March 17, 2020 (ECF Nos. 103, 124, 139). On March 13, 2020, in light of the

COVID-19 pandemic, District Judge Wood adjourned Mr. Roman’s sentencing sine die. (ECF No.

146).

        In a case such as this, involving a crime under the Controlled Substances Act for which a

maximum term of imprisonment of ten years or more is prescribed, detention pending

sentencing is mandatory under 18 U.S.C. § 3143(a)(2) unless the Court finds (1) a substantial

likelihood that a motion for acquittal or a new trial will be granted or an attorney for the

government has recommended that no imprisonment will be imposed, and (2) by “clear and

convincing evidence” that the defendant is not likely to flee or pose a danger to any person or

the community. 18 U.S.C. §§ 3142(f)(1)(C), 3143(a)(2). Pursuant to this provision, Mr. Roman’s

detention was continued following his plea allocution.

        Mr. Roman now seeks review of his detention order, relying on 18 U.S.C. § 3154(c), which

provides, in relevant part:

        A person subject to detention pursuant to section 3143(a)(2) . . ., and who meets the
        conditions of release set forth in section 3143(a)(1) . . ., may be ordered released, under
        appropriate conditions, by the judicial officer, if it is clearly shown that there are
        exceptional reasons why such person’s detention would not be appropriate.

18 U.S.C. § 3145(c).

        Under the law of the Second Circuit, “exceptional reasons” permitting the release of a

defendant subject to mandatory detention are those that “present a unique combination of


                                                 2
         Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 3 of 8



circumstances giving rise to situations that are out of the ordinary.” United States v. DiSomma,

951 F.2d 494, 497 (2d Cir. 1991). Determining whether a defendant has presented exceptional

reasons under section 3145 requires a case-by-case evaluation, and the Court’s discretion is

“constrained only by the language of the statute: ‘exceptional reasons.” Id.

       Mr. Roman argues that the combination of the COVID-19 pandemic and the fact that he

has preexisting conditions that heighten his risk of complications from the virus present

exceptional reasons to justify his release pending sentencing, which has now been adjourned

without date. (ECF No. 148). Mr. Roman is a 56-year-old male who suffers from hypertension,

for which he takes medications including Atorvastatin, DULoxetine, and Lisinopril. (Letter from

Sher Tremonte dated Mar. 26, 2020 (Ex. 6)). In addition, in January 2020, Mr. Roman suffered a

ruptured brain aneurysm, for which he underwent neurosurgery at Weill-Cornell Medical Center

and was in intensive care for three weeks. (ECF No. 148 at 7-8). In addition, Mr. Roman has

provided information to the Court indicating that he has two unruptured aneurysms that require

regular monitoring. (Id.)

The Court finds that Mr. Roman has established exceptional reasons warranting his release

pending sentencing. COVID-19 presents an unprecedented public health crisis. Given that the

virus has infiltrated the Metropolitan Correctional Center, see BOP: COVID-19 Update, Fed.

Bureau Prisons, https://www.bop.gov/coronavirus (last updated Mar. 25, 2020) (confirming that

one MCC inmate tested positive as of March 24, 2020), Mr. Roman’s age and medical condition

elevate his risk of complications from the virus. Specifically, the fact that he takes Lisinopril, an

ACE inhibitor, to treat his hypertension likely places him “at higher risk for severe COVID-19

infection.” Lei Fang et al., Are Patients with Hypertension and Diabetes Mellitus at Increased Risk



                                                 3
        Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 4 of 8



for      COVID-19        Infection?,      Lancet       (Mar.      11,       2020),      at       1,

https://www.thelancet.com/action/showPdf?pii=S2213-2600%2820%2930116-8 (last visited

Mar. 27, 2020). See United States v. Witter, No. 19 Crim. 568 (SHS) (ECF No. 40) (S.D.N.Y. Mar.

26, 2020). In addition, having recently undergone surgery and been in intensive care, combined

with the presence of additional unruptured brain aneurysms, may pose an additional risk of

COVID-19 infection.    See How Surgery Affects the Immune System, BREASTCANCER.ORG,

https://www.breastcancer.org/tips/immune/cancer/surgery (“Any type of major surgery can

stress the body and suppress the immune system. . . . It can take a couple of weeks to many

months for the immune system to recover fully. During this time, you’re more prone to infections

that can affect any area of the body, such as the sinuses, throat, mouth, lungs, skin, and urinary

tract.”) (last visited Mar. 27, 2020)); Giada Amodeo, Dario Burgada, Silvia Franchi, et al., Immune

Function After Major Surgical Interventions: The Effect of Postoperative Pain Treatment, 11 J.

Pain Research 1297 (2018) (describing impaired immune function after major surgeries); see also

Centers for Disease Control and Prevention, Information for Healthcare Professionals: COVID-19

and    Underlying     Conditions, Coronavirus       Disease    2019     (COVID-19)    (Mar.    22,

2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html

(describing risks to immune-compromised individuals).

       Therefore, the Court finds that Mr. Roman’s risk of serious infection while in custody as a

result of his medical conditions “present[s] a unique combination of circumstances giving rise to

[a] situation[] that [is] out of the ordinary.” DiSomma, 951 F.2d at 497; see also United States v.

Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail

application given “the unique confluence of serious health issues and other risk factors facing



                                                4
          Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 5 of 8



this defendant, . . . which place him at a substantially heightened risk of dangerous complications

should he contract COVID-19”). This Order should not, however, be construed as a determination

by the Court that detention at MCC or elsewhere at the present time is per se unsafe or otherwise

inappropriate as a general matter or in any other specific case. To be clear, Mr. Roman has made

a unique showing based on detailed documentation specific to his personal circumstances of

multiple medical conditions that, in combination, make his situation “out of the ordinary.”

DiSomma, 951 F.2d at 497. 1

         In addition to determining that exceptional reasons for release exist, the Court must also

find that Mr. Roman meets the conditions of release set forth in section 3143(a)(1). 18 U.S.C.

§ 3145(c). Section 3143(a)(1) requires that, to release the defendant, the Court find “clear and

convincing evidence that the person is not likely to flee or pose a danger to the safety of any

other person or the community if released.” 18 U.S.C. § 3145(a)(1).

         The Court concludes that there is clear and convincing evidence that Mr. Roman is neither

likely to flee nor poses a danger to the safety of others in the community. While Mr. Roman’s

participation in a narcotics conspiracy involving heroin and fentanyl perpetuated a danger to the

community at the time, Mr. Roman’s counsel has represented to the Court that during the

thirteen months of his detention, he has become and remained sober, has incurred no

disciplinary charges at MCC, and has participated in twelve educational programs. (Letter from

Sher Tremonte dated Mar. 26, 2020 (Ex. 4)). While he is virtually certain to face a prison

sentence, he is not subject to a mandatory minimum sentence and the United States Probation



1
 Although Mr. Roman has raised certain aspects of his family circumstances as warranting release (ECF No. 148 at
8-9), the Court finds that these circumstances do not rise to the level of exceptional reasons for his release and they
are therefore not a factor in the Court’s ruling.


                                                          5
        Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 6 of 8



Department has recommended a below-guidelines range sentence of 60 months, such that his

impending sentence does not increase his risk of flight. (ECF Nos. 125, 144). In addition, as

described above, because of his medical conditions, self-isolation is critical to minimize the risk

of COVID-19 infection. If released, he proposes to reside with his father, his domestic partner,

and her sons, with whom he has close ties. (ECF No. 148). Finally, the very strict conditions the

Court imposes below will be adequate to ensure that Mr. Roman will appear in court pending

sentencing in this case.

       Accordingly, IT IS HEREBY ORDERED that the Motion is GRANTED and Mr. Roman shall be

released pending his sentencing date on the following conditions:

       (1) Mr. Roman must post a bond of $50,000 co-signed by three (3) responsible persons,

           one of which must be obtained prior to his release.

       (2) Mr. Roman shall be placed under 24-Hour HOME INCARCERATION to be enforced by

           location monitoring technology to be determined by Pretrial Services. Mr. Roman

           may only leave his residence for necessary medical services. All other leave from the

           residence must be submitted through defense counsel for the Court’s approval.

       (3) Mr. Roman is permitted to self-install the monitoring equipment under the direction

           and instruction of Pretrial Services.

       (4) Mr. Roman will reside at 2118 Wallace Avenue Apt. 3C, Bronx, NY 10462 and may not

           relocate without prior approval by Pretrial Services.

       (5) Travel is restricted to the Southern and Eastern Districts of New York.

       (6) The residence is not to have visitors other than family members or medical personnel.




                                                   6
 Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 7 of 8



(7) Mr. Roman must surrender any passport and may not make any new applications for

   any travel documents.

(8) Drug testing and treatment, and mental health evaluation and treatment, as directed

   by Pretrial Services.

(9) Pretrial supervision as directed by Pretrial Services.

(10)   Mr. Roman may not possess any firearm, destructive device, or other weapon.

(11)   Within two weeks of his release, Mr. Roman must purchase or secure an iPhone

   with Facetime capabilities for remote/virtual monitoring by Pretrial Services.

(12)   When home visits are scheduled by Pretrial Services, to the best of his ability, Mr.

   Roman shall comply with Pretrial Services requests to remove all cohabitants of the

   residents prior to the visit.

(13)   Mr. Roman must report and disclose to Pretrial Services when any cohabitant of

   the residence, including self, may be symptomatic of any illness

(14)   Mr. Roman shall not be released until all conditions are met, including the

   availability of location monitoring equipment, with the exception of obtaining two of

   the three signatures of financially responsible persons, which must be obtained within

   one week of his release.

(15)   Within 24 hours of Mr. Roman’s release, Mr. Roman’s counsel must contact the

   Court to arrange a conference call in which Mr. Roman will participate to enable the

   Court to deliver the warnings about the importance of compliance with these

   conditions.




                                          7
          Case 1:19-cr-00116-KMW Document 155 Filed 03/27/20 Page 8 of 8



         (16)   This order shall be effective for a period not to exceed 60 days, at which time the

            need for continued release under the “compelling reason” that release was ordered

            shall be revisited by the Court.




Dated:          New York, New York
                March 27, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 8
